DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-5, 7-12, 14-16, 18-23
Claims amended: 1, 9-12, 15
Claims cancelled: 6, 13, 17
New claims: 21-23
Allowable Subject Matter
Claim(s) 1-5, 7-12, 14-16, 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, 9, 
15 (and their respective dependent claims) is/are allowable.  Claim(s) 1-5, 7-12, 14-16, 18-23 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole. Specifically, regarding a system communicatively couple, via the one or more communication interfaces to a test subject device during a session. The system receives test subject image data, test subject audio data, and test subject sensor data from the test subject device, the test subject image data, the test subject audio data, and the test subject sensor data associated with the session; receive moderator image data and moderator audio data from a moderator system, the moderator image data and the moderator audio data associated with the session. 
The system generates a live stream based at least in part on the test subject 
image data, the test subject audio data, the moderator image data, and the moderator audio data, convert the test subject audio data and the moderator audio data into a first text-based transcript, and generate a session recording based at least in part on the first data including the test subject image data, the test subject audio data, moderator image data, and the moderator audio data, and the first text- based transcript: send, via the one or more communication interfaces, the live stream to a first client device associated with a first client user.
The system identify at least one trend based at least in part on the test subject image data, the test subject audio data, the moderator image data, and the moderator audio data, the first text-based transcript, and another session recording associated with a second test subject, associate the at least one trend with the session recording prior to sending to the second client device, and send via the one or more communication interfaces and simultaneously with the live stream, the session recording to a second client device associated with the first client user..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421